             Case 1:18-cv-03781-CCB Document 23 Filed 04/25/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               NORTHERN DIVISION



GLEN K. ALLEN,                                *
                                              *
Plaintiff,                                    *
                                              *      CIVIL ACTION NO. CCB 18-3781
       v.                                     *
                                              *      HON. CATHERINE C. BLAKE
HEIDI BEIRICH, MARK POTOK,                    *
and THE SOUTHERN POVERTY                      *
LAW CENTER, INC.                              *
                                               *
Defendants                                     *


                PLAINTIFF GLEN K. ALLEN’S REQUEST FOR A HEARING

        In accordance with Local Rule 105.6, Plaintiff Glen K. Allen requests a hearing on the

Defendants’ two motions to dismiss.



                                                    Respectfully submitted,

                                                    _________ /s __________

                                                    Glen K. Allen, Bar No. 06150

                                                    _________ /s __________

                                                    Fred C. Kelly, Admitted pro hac vice




                                               1
         Case 1:18-cv-03781-CCB Document 23 Filed 04/25/19 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of April, 2019, I caused a true and correct copy of

the foregoing Request for a Hearing to be served via the court's Electronic Case Filing system

on: Chad R. Bowman, Esq. and Elizabeth R. Connell, Esq., counsel for all defendants.

                                                             ---------/ s /-----------

                                                             Glen K Allen, Esq. and Pro Se




                                                2
